                   IN THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                        )
                                                       )
 v.                                                    )               Case No. 2:20-CR-65
                                                       )
 EMORY Q. JACKSON.                                     )

              MOTION TO COMPEL AND/OR ORDER FORENSIC TESTING

        Comes now Defendant, EMORY Q. JACKSON (hereinafter referred to as “Defendant”), by

 and through counsel, pursuant to the Fifth and Sixth Amendments to the United States Constitution,

 Fed. R. Crim. P. 16, and Brady v. Maryland, 373 U.S. 73 (1963), and states as follows:

        1. On or about August 7, 2020, Johnson City police stopped a vehicle in which Defendant

 was a passenger and found a firearm in the front console of the vehicle. Defendant has been charged

 with being a convicted felon in possession of said firearm.

        2. Defendant requests that this Honorable Court order the government to conduct both DNA

 and fingerprint analysis on the firearm for the presence of Defendant’s DNA and fingerprints. The

 government has access to resources and agencies that can perform cost-effective, technologically

 sound analysis within a relatively short time frame. Should the Court deem an order directing the

 government to undertake such testing inappropriate, Defendant would request approval of funds to

 undertake independent testing, to locate and contract with an independent laboratory, to obtain access

 to and the ability to test the firearm for DNA and fingerprints, and for sufficient additional time to

 effectuate such testing.

        3. Defendant would argue that denial of his motion would effectively be a denial of access

 to exculpatory evidence — that his DNA and fingerprints are not on the firearm in question — in

 violation of his rights to due process, a fair trial, and effective representation under the Fifth and




Case 2:20-cr-00065-JRG-CRW Document 24 Filed 09/23/20 Page 1 of 2 PageID #: 46
 Sixth Amendments to the United States Constitution, as well as the rights set forth in Brady v.

 Maryland, 373 U.S. 73 (1963) and its progeny.

         WHEREFORE, Defendant prays for relief in accordance with this motion, and for such other

 relief to which he may prove himself entitled.

                                                                 Respectfully submitted,

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR,
                                                                 Attorney for Defendant
                                                                 206 S. Irish St.
                                                                 Greeneville, TN 37743
                                                                 (423) 639-0255




                                     CERTIFICATE OF SERVICE

 I hereby certify that on September 22, 2020, a copy of the foregoing was filed electronically. Notice
 of this filing will be sent by operation of the Court's electronic filing system to all parties indicated
 on the electronic filing receipt. All other interested parties will be served by regular U.S. Mail.
 Parties may access this filing through the Court's electronic filing system.

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR




Case 2:20-cr-00065-JRG-CRW Document 24 Filed 09/23/20 Page 2 of 2 PageID #: 47
